920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Ray DOYLE, Melvin Sawyer, Steve D. Anderson,Plaintiffs-Appellants,v.Steve NORRIS, Gary Livesay, Warden, George Smith, CPL,Defendants-Appellees.
No. 90-5660.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss and the response of appellant Anderson.


2
A review of the record before the court indicates that the district court entered an order on April 20, 1990, denying summary judgment.  Appellant Anderson appealed that order on May 10, 1990.


3
Generally, denial of summary judgment is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986);  McSurely v. McClellan, 697 F.2d 309, 315 (D.C.Cir.1982) (per curiam).  No final appealable order has been entered by the district court.


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a)(1), Rules of the Sixth Circuit.